DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments filed January 18, 2022, have been considered, but are moot in view of the amendments to the claims which necessitated the new grounds of rejection set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1–8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0108731 to Dong et al. in view of U.S. Patent Application Publication No. 2016/0103370 to Kim et al.; U.S. Patent Application Publication No. 2018/0217458 to Xie; and U.S. Patent Application Publication No. 2018/0107040 to Yeh et al.
	Regarding Claim 1, Dong discloses (e.g., Figs. 3–5 and their corresponding description) a display panel (e.g., paragraph [0002]), comprising a circuit layer (array substrate 1, including transistor 15, e.g., paragraph [0074]), a pixel layer 11/111 disposed on the circuit layer, a color filter substrate 5 disposed on one side of the pixel layer away from the circuit layer (e.g., Fig. 5); wherein the pixel layer comprises a plurality of sub-pixels 111, a first gap 13 is formed between two of the sub-pixels adjacent to each other; and the circuit layer comprises a plurality of shielding parts 14 (paragraph [0066], may be opaque) and a plurality of data lines 12/121 (paragraphs [0073]–[0074]), one of the shielding parts corresponds to the first gap (e.g., Fig. 5); and the color filter substrate comprises a plurality of color resist blocks 53 (Fig. 5), the color resist blocks correspond to the sub-pixels (Figs. 3 and 5), a third gap 13 is formed between two of the color resist blocks adjacent to each other, and a width of one of the 
	Dong does not explicitly disclose that the shielding parts and data lines are in the same layer; the two sub-pixels adjacent to each other have different colors; that each of the sub-pixels includes a first main electrode splitting said one of the sub-pixels; that each of the data lines is aligned to the first main electrode of the sub-pixels; and that the plurality of color resist blocks have different colors.
	Kim discloses a display, and teaches that the two sub-pixels adjacent to each other have different colors (e.g., paragraph [0078], which would allow for a multi-colored display); that each of the sub-pixels includes a first main electrode splitting said one of the sub-pixels (e.g., Fig. 2, 192, and paragraph [0007], in order to improve viewing angle); and that the plurality of color resist blocks have different colors (e.g., paragraph [0078], which would allow for a multi-colored display).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Dong such that the two sub-pixels adjacent to each other have different colors; that each of the sub-pixels includes a first main electrode splitting said one of the sub-pixels; that each of the data lines is aligned to the first main electrode of the sub-pixels corresponding to the data lines; and that the plurality of color resist blocks have different colors, as suggested by Kim, in order to achieve a multi-color display, and to improve viewing angle.
	The combination of Dong and Kim does not explicitly disclose that the shielding parts and data lines are in the same layer; and that each of the data lines is aligned to the first main electrode of the sub-pixels.
	Xie discloses a display, and teaches forming the data line and the light shield layer in the same layer in order to reduce the number of masking processes required and simplify manufacture (e.g., paragraph [0026]).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Dong and Kim such that the shielding parts and the data lines are in the same layer, as suggested by Xie, in order to simplify manufacture.
	The combination of Dong, Kim, and Xie does not explicitly disclose that each of the data lines is aligned to the first main electrode of the sub-pixels.
	Yeh discloses a pixel unit of a display panel, and teaches forming the data lines DL1/DL2 aligned with the trunk (main electrode) of the pixels in order to prevent light leakage, crosstalk, and disclination (e.g., Fig. 1A and paragraphs [0045], [0049], and [0049]).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Dong, Kim, and Xie such that each of the data liens is aligned to the first main electrode of the sub-pixels, as suggested by Yeh, in order to prevent light leakage, crosstalk, and disclination.
	Regarding Claim 2, the combination of Dong, Kim, Xie, and Yeh would have rendered obvious wherein each of the sub-pixels comprises a first sub-pixel portion and a second 
	Regarding Claim 3, the combination of Dong, Kim, Xie, and Yeh would have rendered obvious wherein a width of one of the shielding parts is greater than a width of the second gap corresponding to said one of the shielding parts (e.g., paragraphs [0065]–[0067] and Fig. 5 of Dong, to prevent light leakage and improve contrast).
Regarding Claim 4, the combination of Dong, Kim, Xie, and Yeh would have rendered obvious wherein each of the sub-pixels comprises a main electrode splitting said one of the sub-pixels (this appears to duplicate features of Claim 1, see Fig. 2 and paragraph [0007] of Kim), and the shielding parts correspond to the main electrode (e.g., Figs. 16, 17, and 21 of Kim illustrate dark portions corresponding to the main electrode, and it would have been obvious to consider including a black matrix, or shielding parts, to correspond to such areas to control light leakage).
Regarding Claim 5, the combination of Dong, Kim, Xie, and Yeh would have rendered obvious wherein a width of one of the shielding parts is greater than a width of the main electrode corresponding to said one of the shielding parts (e.g., Fig. 5 of Dong, and where selecting the width of the shielding part would have been obvious as a matter of design choice based on the desired shielding effectiveness).
Regarding Claim 6, the combination of Dong, Kim, Xie, and Yeh would have rendered obvious wherein a material of the shielding parts is an opaque metal (paragraph [0066] of Dong).
Regarding Claim 7, the combination of Dong, Kim, Xie, and Yeh would have rendered obvious wherein each of the sub-pixels further comprises a first branch electrode and a second branch electrode disposed on two sides of the first main electrode, the first branch electrode and the second branch electrode both comprise a plurality of sub-branch electrodes, wherein an arrangement direction of the sub-branch electrodes of the first branch electrode is different from an arrangement direction of the sub-branch electrodes of the second branch electrode (e.g., Fig. 2 of Kim).
Regarding Claim 8, the combination of Dong, Kim, Xie, and Yeh would have rendered obvious wherein each of the sub-pixels further comprises a second main electrode, the second main electrode and the first main electrode are cross-arranged with each other, and the second main electrode split said one of the sub-pixels (e.g., Fig. 2 of Kim); and the circuit layer further comprises a plurality of gate lines, each of the gate lines controls multiple of the sub-pixels, each of the gate lines is aligned to the second main electrode of the sub-pixels corresponding to said one of the gate lines (gate lines 3 of Dong, not labeled in Fig. 3, but labeled in Fig. 1).


Regarding Claim 19, the combination of Dong, Kim, Xie, and Yeh would have rendered obvious a display device, comprising a display panel according to claim 1 (see the rejection of claim 1 above, also, e.g., paragraph [0002] of Dong; paragraph [0003] of Kim). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871